Gildersleeve, J.
Plaintiff recovered a judgment for injuries received by him caused by a falling brick striking him on the head while at work for the defendant on a building. There was sufficient evidence from which it could be said that the falling of the brick was caused by some of the defendant’s workmen then engaged in work over the floor upon which the plaintiff was at work. Plaintiff was removing dirt from the floor and conveying it in a basket out on a platform in front of the house and workmen were over him. He was directed by the defendant’s foreman to do this work and was assured there was no one at work overhead, that the workmen engaged on the upper floor had gone for the day. Hpon this assurance of safety he continued his work and while at work received the injury. The appellant only claims that the injury was caused by the negligence of a fellow servant; but he fails to note *642that the plaintiff had an absolute assurance of his safety, and thus the defendant is liable.
The judgment should be affirmed, with costs.
Davis and Heudbice, JJ., concur.
Judgment affirmed, with costs.